110 F.3d 60
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Steven Fitzgerald SAUNDERS, Plaintiff--Appellant,v.PHILIP MORRIS, INCORPORATED;  R.J. Reynolds, Incorporated;Republic Tobacco, Defendants--Appellees,andFranklin FREEMAN;  Lynn Phillips;  James B. French;  L.P.Tobacco Company, Defendants.Steven Fitzgerald SAUNDERS, Plaintiff--Appellant,v.Franklin FREEMAN;  Lynn Phillips;  James B. French;  PhilipMorris, Incorporated;  R.J. Reynolds,Incorporated;  Republic Tobacco, L.P.Tobacco Company, Defendants--Appellees.
Nos. 96-7257, 96-7540.
United States Court of Appeals, Fourth Circuit.
Submitted March 27, 1997.Decided April 2, 1997.

Steven Fitzgerald Saunders, Appellant Pro Se.
Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Steven F. Saunders appeals the district court's orders dismissing his 42 U.S.C. § 1983 (1994) complaint and dismissing the Defendants that are private actors.  The district court assessed a filing fee in accordance with Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the case without prejudice when Appellant failed to comply with the fee order.  Finding no abuse of discretion, we affirm the district court's order.  We also affirm the district court order dismissing the Defendants that are not state actors on the reasoning of the district court.  Saunders v. Philip Morris, Inc., Saunders v. Freeman, No. CA-96-446-5-F (E.D.N.C. Aug. 2, 1996).  We deny Saunders' motions for production of documents and delay of judgment.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED